Title: To James Madison from Elkanah Watson, 25 October 1813
From: Watson, Elkanah
To: Madison, James


        
          Sir
          Pittsfield. Massts. 25 Oct 1813
        
        Previous to entering on the express object of this Letter—permit me in all humility, to appologize for the liberty I am about to take, in presumeing to invade one moment of your precious time. It may perhaps Sir—enter in to your recollection, that I have once before taken the liberty to write you on behalf of my nephew Josh. Watson Esq late off Detroit, and now a prisioner on parole, haveing Serv’d as aid to my former friend Genl Hull.
        Presumeing his great merits as to his intrinsic charecter—as a man of business—off address—and master of the french language—his efficiency in aiding almost every department there previous to its Shamefull Surrender—presumeing these are all familiar to you I will not enlarge—nor commit unnecessarily any waste on your time—but will Simply State, that I write by his ardent request. He married the daughter of Judge Wetherel late off Detroit, now of Poultney Vermont your devoted and ardent friend. My nephew is extreamly anxious to return to his former residence with his family as Soon as circumstances will justify the measure—conditioned he is hon’d with Such a civil appointment as he considers himself qualified for—and entitled to, in relation to his former Standing there. I mean the Secetary of the territory—he is a native of North Carolina—& now resides with his father in Law.
        Permit me Sir most cordially to felicitate you, with all my Soul, on the auspicious & proud events—which have recently distinguished Our arms. I am with profound respect & high Consideration Sir Your Svt.
        
          Elkanah Watson
        
      